Case: 20-50528     Document: 00516350998         Page: 1     Date Filed: 06/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 9, 2022
                                  No. 20-50528
                                                                         Lyle W. Cayce
                                                                              Clerk
   Carlton E. Brantner,

                                                           Plaintiff—Appellant,

                                       versus

   Freestone County Sheriffs Office; Sheriff Don
   Anderson; Lieutenant Jimmy McAdams, Jr.; Corporal
   Don Dunn; Correctional Officer Ben Barlow;
   Municipality of Freestone County; Sergeant Wade
   Harrison,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                                No. 616-CV-351


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          We review seven challenges by Carlton Brantner, a pro se plaintiff,
   who sustained injury while a pretrial detainee in the Freestone County jail.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50528      Document: 00516350998           Page: 2   Date Filed: 06/09/2022

                                     No. 20-50528


   He appeals the district court’s grant of the Defendants’ motions and of
   summary judgment. We affirm.
                                             I.
          Brantner alleges that while housed as a pretrial detainee, he was
   assaulted three times in two weeks by the same inmate, Levi Jones-Carroll.
   The first assault allegedly arose because Brantner was standing too close to
   Jones-Carroll while watching television. A week later, Jones-Carroll
   assaulted him a second time because he thought Brantner had hidden an
   extension cord from him. Brantner says that Jones-Carroll entered his cell,
   grabbed him by the ankles and “jerked me off the bunk and I hit the concrete
   floor on my tailbone and back causing me injury.” He sustained only minor
   injuries during the first two assaults.
          On December 20, 2014 Jones-Carroll assaulted him a third time and
   he injured his left eye socket, jaw, and gave him chest contusions, requiring
   emergency medical treatment in a local hospital. In his discharge papers, the
   E.R. doctor wrote that Brantner needed to see a specialist surgeon within one
   week. Brantner did not see the surgeon until January 7, 2015, although the
   surgeon was available the week of December 21, 2014. On seeing him, the
   surgeon told Brantner that this delay allowed his fractures to heal improperly,
   requiring an additional, invasive surgery that would be painful and leave
   scarring. Given the potential pain and scarring from this procedure, Brantner
   decided not to undergo the surgery.
          Brantner sued the Freestone County Sheriff’s Office, Sheriff Don
   Anderson, Jail Administrator Lieutenant Jimmy McAdams Jr., Jail Shift
   Supervisor Corporal Don Dunn, and Correctional Officer Ben Barlow
   (collectively the “Defendants”) under 42 U.S.C. § 1983. He alleges that
   Defendants were deliberately indifferent to his safety because they failed to
   separate him from Jones-Carroll after the first two assaults and because they
   delayed getting him medical care after the third assault. Brantner sought an
   injunction, compensatory damages, and punitive damages. Brantner later




                                             2
Case: 20-50528          Document: 00516350998               Page: 3       Date Filed: 06/09/2022

                                            No. 20-50528


   amended his complaint, adding Freestone County and Sergeant Wade
   Harrison as defendants (included in the “Defendants”).
          The district court granted Defendants’ motion to limit discovery to
   issues of qualified immunity. Following this focused discovery, the district
   court granted summary judgment and dismissed all of his claims. Brantner
   timely appealed.
                                                 II.
          After the Defendants filed their reply brief, Brantner moved to amend
   his initial brief to address his failure to cite to the record on appeal. That
   motion has been carried with the case. 1 As the amendments were only to
   include adequate record cites and Defendants fully briefed each issue on
   appeal, the motion is GRANTED. 2
          Brantner also attached several documents to his brief that were not
   presented to the district court and were not included in the Record on
   Appeal. Brantner never moved to supplement the record pursuant to Federal
   Rule of Appellate Procedure 10(e) nor does he allege that these documents
   were omitted from the record by error or accident. We “will not enlarge the
   record on appeal with evidence not before the district court.” 3 We disregard
   these attachments and do not consider them in our review.
                                                 III.
          We review a grant of summary judgment de novo, viewing all evidence
   and drawing reasonable inferences in favor of the nonmoving party. 4
   Summary judgment is proper “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a


          1
              No. 20-50528, Order Carrying Motion with the Case, Document: 005161354.
          2
              See United States v. Riascos, 76 F.3d 93, 94 (5th Cir. 1996) (per curiam).
          3
              Trinity Indus., Inc. v. Martin, 963 F.2d 795, 799 (5th Cir. 1992).
          4
              Ratliff v. Aransas Cnty., 948 F.3d 281, 287 (5th Cir. 2020).




                                                  3
Case: 20-50528             Document: 00516350998               Page: 4      Date Filed: 06/09/2022

                                              No. 20-50528


   matter of law.” 5 “A fact is material if it might affect the outcome of the suit
   and a factual dispute is genuine if the evidence is such that a reasonable jury
   could return a verdict for the nonmoving party.” 6 “This court may affirm the
   district court’s grant of summary judgment on any ground supported by the
   record and presented to the district court.” 7 “When a defendant official
   moves for summary judgment on the basis of qualified immunity, ‘the burden
   then shifts to the plaintiff, who must rebut the defense by establishing a
   genuine fact issue as to whether the official’s allegedly wrongful conduct
   violated clearly established law.’” 8
                                                   IV.
             Brantner brings seven issues on appeal. First, whether the district
   court properly limited discovery to qualified immunity; second, whether
   Freestone County violated Brantner’s constitutional rights in failing to
   provide a law library; third, whether Defendants violated Brantner’s Eighth
   Amendment rights in failing to segregate convicted prisoners and pretrial
   detainees; fourth, whether the district court erred in granting Dunn and
   Barlow qualified immunity; fifth, whether Anderson, Harrison, and
   McAdams were liable for their subordinates’ alleged constitutional violations
   under § 1983; sixth, whether Defendants were deliberately indifferent to
   Brantner’s medical needs; and seventh, whether the district court abused its
   discretion in denying Brantner’s three motions to appoint counsel. Issues
   four, five, and six turn on whether certain defendants are entitled to qualified
   immunity. We address each issue in turn.


             5
                 Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48
   (1986).
             6
           Harville v. City of Houston, 945 F.3d 870, 874 (5th Cir. 2019) (internal quotation
   marks omitted).
             7
                 Salinas v. R.A. Rogers, Inc., 952 F.3d 680, 682 (5th Cir. 2020) (citation omitted).
             8
              Aguirre v. City of San Antonio, 995 F.3d 395, 406 (5th Cir. 2021) (quoting Darden
   v. City of Fort Worth, 880 F.3d 722, 727 (5th Cir. 2018)).




                                                     4
Case: 20-50528           Document: 00516350998              Page: 5       Date Filed: 06/09/2022

                                            No. 20-50528


                                                  A.
           Brantner argues that the district court should not have limited
   discovery because the Defendants were not entitled to qualified immunity.
   The defense of qualified immunity also invokes protection from pretrial
   discovery. 9 To ensure defendants are not burdened by pretrial discovery after
   invoking this defense, a district court may “ban discovery at . . . [the]
   pleading stage and may limit any necessary discovery to the defense of
   qualified immunity.” 10 Brantner has not shown that he could overcome the
   defense of qualified immunity, the information missing from the discovery,
   or how it harmed the presentation of his case. 11 The district court did not
   abuse its discretion in limiting pretrial discovery to the issue of qualified
   immunity. 12
                                                  B.
           Brantner argues that the district court erred in dismissing his claim
   that Defendants violated his right to access courts because the jail did not
   provide inmates with a law library, federal materials, or access to grievance
   forms. The district court found that any failure to provide grievance forms
   was not a constitutional violation but did not address the lack of a law library
   or other federal materials. 13
           Prisoners have a constitutionally-protected right of access to the
   courts. 14 But there is no “abstract, freestanding right to a law library or legal
   assistance” in a jail, and an inmate cannot demonstrate the requisite actual


           9
                Backe v. LeBlanc, 691 F.3d 645, 648–49 (5th Cir. 2012).
           10
                Schultea v. Wood, 47 F.3d 1427, 1434 (5th Cir. 1995) (en banc).
           11
                Decker v. Dunbar, 358 F. App’x 509, 511 (5th Cir. 2009) (per curiam).
           12
                Haase v. Countrywide Home Loans, Inc., 748 F.3d 624, 631 (5th Cir. 2014).
           13
             Although Brantner raised the issue of the law library in his amended complaint,
   Brantner did not raise it again in his subsequent filings to the district court.
           14
                DeMarco v. Davis, 914 F.3d 383, 387 (5th Cir. 2019).




                                                  5
Case: 20-50528           Document: 00516350998               Page: 6     Date Filed: 06/09/2022

                                              No. 20-50528


   injury for an access-to-courts claim “simply by establishing that his prison’s
   law library or legal assistance program is subpar in some theoretical sense.” 15
   “To prevail on such a claim, a prisoner must demonstrate that he suffered
   ‘actual injury’ in that the prison ‘hindered his efforts’ to pursue a
   nonfrivolous action.” 16
           Brantner argues that the lack of grievance forms and a law library
   violated his constitutional rights, but he does not “go one step further” and
   show how this lack hindered his ability to pursue nonfrivolous legal claims. 17
   Unlike in Brantner’s earlier case, exhaustion is not at issue here, so the failure
   to timely provide grievance forms did not hinder his ability to pursue his
   claims. 18 And considering Brantner’s progress and success in litigating his
   suit to date, he fails to show that lack of access to a law library hindered his
   efforts.
                                                  C.
           Brantner argues the Defendants violated his Eighth Amendment right
   to be free from cruel and unusual punishment because they housed him with
   convicted inmates when he was a pretrial detainee. The district court did not
   address this claim and Brantner did not brief it before the district court.
   Liberally construing Brantner’s complaint and supplemental briefing, his
   allegations that Defendants failed to provide a safe and secure environment
   rested on the alleged failures of Defendants to act after either the first or
   second assault. It was not until this appeal that Brantner challenged the


           15
                Lewis v. Casey, 518 U.S. 343, 351 (1996).
           16
                DeMarco, 914 F.3d at 387 (quoting Lewis, 518 U.S. at 349, 351).
           17
                See Lewis, 518 U.S. at 351.
           18
             Brantner v. Freestone Cnty. Sheriffs Off., 776 F. App’x 829, 834 (5th Cir. 2019)
   (per curiam) (Brantner appealed the district court’s grant of summary judgment for failure
   to exhaust his administrative remedies; this Court found that a genuine issue of material
   fact remained as to whether administrative remedies were made available to him so
   summary judgment was precluded); DeMarco, 914 F.3d at 387.




                                                   6
Case: 20-50528           Document: 00516350998              Page: 7      Date Filed: 06/09/2022

                                            No. 20-50528


   Defendants’ decision to house pretrial detainees and convicted prisoners
   together. As this claim is brought for the first time on appeal, it is forfeited. 19
                                                 D.
           Brantner challenges the district court’s finding that defendants Dunn
   and Barlow were entitled to qualified immunity. We use a two-step inquiry to
   determine if an officer is entitled to qualified immunity. First, “we ask
   whether the officer’s alleged conduct has violated a federal right.” 20 Second,
   “we ask whether the right in question was clearly established at the time of
   the alleged violation, such that the officer was on notice of the unlawfulness
   of his or her conduct.” 21 We have “discretion in deciding which of the two
   prongs of the qualified immunity analysis should be addressed first.”22
   “When an official raises qualified immunity on summary judgment . . . the
   plaintiff bears the burden of showing that the defense does not apply.” 23
   Brantner has not carried that burden here.
           Brantner contends that Dunn and Barlow failed to protect him
   following the first and second assaults. After the first assault, Dunn told him
   to “lay low,” but took no other action. After the second assault, Barlow
   confiscated the extension cord which had led to the assault, locked his cell
   door for his protection, but took no further action. The evidence provided by
   Brantner discussed the extension cord, but not violence by Jones-Carroll or
   any other concerning conduct that would have put the Defendants on notice
   that they needed to take further action to prevent future assaults. There is no




           19
             Rollins v. Home Depot USA, 8 F.4th 393, 397–98(5th Cir. 2021); Yohey v. Collins,
   985 F.2d 222, 224-25 (5th Cir. 1993).
           20
                Cole v. Carson, 935 F.3d 444, 451 (5th Cir. 2019) (en banc).
           21
                Id.
           22
                Pearson v. Callahan, 555 U.S. 223, 236 (2009).
           23
                Cunningham v. Castloo, 983 F.3d 185, 191 (5th Cir. 2020).




                                                  7
Case: 20-50528          Document: 00516350998               Page: 8      Date Filed: 06/09/2022

                                           No. 20-50528


   evidence in the record that Barlow or Dunn knew of, but ignored, a serious
   threat to Brantner. 24
          Brantner argues that Dunn and Barlow violated his constitutional
   rights by failing “to follow a multitude of ministerial duties as they apply to
   the constitutional violations against him.” At most, Brantner has alleged that
   Barlow and Dunn violated the jail’s policy by failing to obtain grievance forms
   more quickly or move him to a different cell following the assaults. However,
   “a prison official’s failure to follow the prison’s own policies, procedures or
   regulations does not constitute a violation of due process, if constitutional
   minima are nevertheless met.” 25 Here, the defendants “did not disregard ‘an
   excessive risk to inmate health or safety.’” 26 As there is no evidence here that
   Barlow and Dunn actually knew of and ignored a serious threat to Brantner,
   they did not violate a constitutional right and are entitled to qualified
   immunity. 27
                                                 E.
          Brantner argues that defendants Anderson, Harrison, and McAdams
   are liable for their subordinates’ alleged constitutional violations under
   § 1983 and should not have been granted qualified immunity. The district
   court concluded that Brantner presented no evidence that they were
   personally involved in Brantner’s alleged constitutional deprivation, had any
   policy making authority, or otherwise disregarded any known risk to
   Brantner.



          24
             Although Brantner provided further evidence of Jones-Carroll’s violent history
   on appeal, this evidence was never before the district court, so as addressed above, we
   cannot consider it here. McIntosh v. Partridge, 540 F.3d 315, 327 (5th Cir. 2008).
          25
             Myers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996) (per curiam); Williams v.
   Banks, 956 F.3d 808, 812 (5th Cir. 2020).
          26
               Williams, 956 F.3d at 812 (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).
          27
               Olabisiomotosho v. City of Houston, 185 F.3d 521, 528 (5th Cir. 1999).




                                                  8
Case: 20-50528           Document: 00516350998               Page: 9         Date Filed: 06/09/2022

                                            No. 20-50528


           Supervisory officials cannot be held vicariously liable in § 1983 cases
   solely on the basis of their employer-employee relationship. 28 A supervisor
   may be held liable if the supervisor was personally involved in the
   constitutional deprivation or if there was otherwise “a sufficient causal
   connection between the supervisor’s wrongful conduct and the
   constitutional violation.” 29 Brantner has not alleged any personal
   involvement by Anderson, Harrison, or McAdams. He has not presented any
   evidence that these defendants knew of and subsequently disregarded a
   substantial risk to his safety; there is no evidence that Anderson, Harrison,
   and McAdams were aware of any potential violence from Jones-Carroll or of
   the previous assaults. Nor is there any evidence that these defendants
   implemented a policy that caused a violation of his constitutional rights. 30
   Assuming that Brantner is arguing that the defendants failed to train their
   subordinate officers, there is no evidence showing a link between the failure
   to train and a constitutional violation. 31 Thus, the district court did not err in
   granting qualified immunity to Anderson, Harrison, and McAdams.
                                                  F.
           Brantner alleges that Defendants were deliberately indifferent to his
   medical needs when they failed to abide the E.R. doctor’s orders to see a
   specialist surgeon within one week. We ask if a defendant violated a clearly
   established constitutional right and then whether the defendant’s conduct
   was objectively reasonable in light of the clearly established law. 32 A prison
   official violates the Eighth Amendment “when his conduct demonstrates



           28
             Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978); Lozano v. Smith, 718 F.2d
   756, 768 (5th Cir. 1983).
           29
                Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987).
           30
                Thompkins, 828 F.2d at 304.
           31
                Smith v. Brenoettsy, 158 F.3d 908, 911–12 (5th Cir. 1998).
           32
                Easter v. Powell, 467 F.3d 459, 462 (5th Cir. 2006).




                                                   9
Case: 20-50528           Document: 00516350998             Page: 10       Date Filed: 06/09/2022

                                            No. 20-50528


   deliberate indifference to a prisoner’s serious medical needs, constituting an
   unnecessary and wanton infliction of pain.” 33 “To prevail on a claim for
   deliberate indifference, [he] must show that a [state] actor denied him
   treatment, ignored his complaints, knowingly treated him incorrectly, or
   otherwise evidenced a wanton disregard for his serious medical needs.” 34
           Sergeant Harrison knew that Brantner needed follow-up care within a
   week—care he did not receive until two weeks later, despite the doctor’s
   availability. 35 Although “[t]he pain suffered during a delay in treatment can
   constitute a substantial harm and form the basis for an award of damages,” 36
   Brantner has made no showing that Harrison was deliberately indifferent to
   his medical needs, nor has he alleged any substantial harm resulting from the
   delay in treatment. 37 Neither Sergeant Harrison, nor any other defendant,
   were deliberately indifferent to Brantner’s medical needs.
                                                 G.
           Finally, Brantner argues that the district court abused its discretion
   when it denied his three motions to appoint counsel. “There is no automatic
   right to the appointment of counsel; and in a civil case a federal court has




           33
                Id. at 463.
           34
                Carlucci v. Chapa, 884 F.3d 534, 538 (5th Cir. 2018).
           35
              Although Brantner refers to Defendants collectively, reviewing his complaint
   and briefing below, it appears that Harrison is the only named defendant who was aware of
   the E.R. doctor’s instructions and thus the only defendant who could have been
   deliberately indifferent to Brantner’s medical needs. Cf. Joseph v. Bartlett, 981 F.3d 319,
   325 & n.7 (5th Cir. 2020) (explaining collective analysis is inappropriate for qualified-
   immunity claims, which should be “addressed separately for each individual defendant”).
           36
                Alderson v. Concordia Par. Corr. Facility, 848 F.3d 415, 422 (5th Cir. 2017) (per
   curiam).
           37
              Easter v. Powell, 467 F.3d 459, 463 (5th Cir. 2006) (“The mere delay of medical
   care can also constitute an Eighth Amendment violation but only ‘if there has been
   deliberate indifference [that] results in substantial harm.’”).




                                                  10
Case: 20-50528         Document: 00516350998                Page: 11       Date Filed: 06/09/2022

                                            No. 20-50528


   considerable discretion in determining whether to appoint counsel.” 38 We
   review the district court’s decision to deny a motion to appoint counsel for
   abuse of discretion. 39 A district court considers four factors in determining
   whether to appoint counsel:
          (1) the type and complexity of the case; (2) whether the
          indigent is capable of adequately presenting his case;
          (3) whether the indigent is in a position to investigate
          adequately the case; and (4) whether the evidence will consist
          in large part of conflicting testimony so as to require skill in the
          presentation of evidence and in cross examination. 40
   The district court denied each motion, finding that Brantner did not
   demonstrate that the complexity of his issues required appointing counsel,
   that he was incapable of bringing his claims, or that counsel was necessary to
   present meritorious claims to the court. The district court did not abuse its
   discretion in denying his motions for appointment of counsel.
                                               ****
          We AFFIRM.




          38
               Salmon v. Corpus Christi Indep. Sch. Dist., 911 F.2d 1165, 1166 (5th Cir. 1990) (per
   curiam).
          39
               Id.
          40
             Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982) (citations omitted);
   Delaughter v. Woodall, 909 F.3d 130, 140–41 (5th Cir. 2018).




                                                  11